Riddick, J., (after stating the facts.) This is an action by plaintiff to cancel and set aside a redemption deed made by the Commissioner of State Lands, conveying to the defendant the interests of the State in said land. It is conceded that the forfeiture of the land for nonpayment of taxes, upon which the claim of the State was based,'was invalid. The deed of the State therefore conveyed no title to the defendants, and the only effect of that deed was to remove the lien for taxes which the State held on the land. But the court held that the plaintiff had sold the right to redeem the land to defendant, and could not therefore question the validity of the defendant’s title. Now, as to whether the plaintiff intended to dispose of her interests in this 80-acre tract along with the other property, the evidence is very conflicting. At the time of the sale the plaintiff, Mrs. Henry, had title to this land, and it is admitted by defendant that she made no written contract in reference to this land. A bond for title was given for the other land bought at the time defendant claims that he purchased this tract, and a deed was afterwards executed in pursuance of said contract, but no reference whatever was made to this tract, which is wild and unoccupied land. As the defendant claims this land by purchase from, the plaintiff, and as he has neither contract nor memorandum in writing, the case falls squarely within the provisions" of the statute of frauds. The case here is very different from the case of Bazemore v. Mullins, 52 Ark. 207, where the purchaser of the equity of redemption already held the legal title. On the whole case, we think that the decree should have been in favor of the plaintiff. Judgment reversed, and cause remanded, with an order that a decree be entered quieting the title of the plaintiff, upon the payment by her to Knod of amount paid by him to redeem, with subsequent taxes and interest.